DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 6, 10, and 11 are objected to for the following reasons:
With respect to claim 1, 
lines 2-3, the term “the compound” is inconsistent with previously recited “a multifunctional benzoxazine compound”,
both “[Chem 1]” and “formula (1)” are being used to describe the same compound,
both “[Chem 2]” and “formula (2)” are being used to describe the same compound, and
in the second to last line, the term “the organic group” is inconsistent with previously recited “a divalent organic group”.
With respect to claim 5, both “[Chem 3]” and “formula (9-1)” are being used to describe the same compound.
With respect to claim 6, both “[Chem 4]” and “formula (9-5)” are being used to describe the same compound.
lines 4-5, the term “the compound” is inconsistent with previously recited “a multifunctional benzoxazine compound”,
both “[Chem 5]” and “formula (1)” are being used to describe the same compound,
both “[Chem 6]” and “formula (2)” are being used to describe the same compound, and
in the second to last line, the term “the organic group” is inconsistent with previously recited “a divalent organic group”.
With respect to claim 11, 
the preamble “The production method” is inconsistent with previously recite “A method of producing a curable resin composition” of claim 10, 
lines 1-2, the phrase “the step of obtaining a mixture” is inconsistent with previous recitation of “a step of mixing”.
Last line, the term “a mixture” has antecedent basis and should have the leading “a” replaced with “the” or “said”.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tietze (US 2012/0318571) in view of Sugioka (JP 2012-188629, machine translation).
With respect to claim 1 and 7-9, Tietze discloses a thermosetting resin composite suited for semiconductor devices comprising a benzoxazine monomer, an epoxy resin, and a catalyst (i.e., curing agent) (abstract, paragraph 0028), wherein the benzoxazine has formula 
    PNG
    media_image1.png
    279
    318
    media_image1.png
    Greyscale
 wherein R is an alkyl, alkenyl, or aryl group (paragraph 0019) which 
Tietze discloses that additives that enhance properties can be added (paragraph 0033), however, it fails to disclose adding a triazole-based compound.
Sugioka discloses a curable resin composition for a semiconductor device (abstract) which comprises a curable resin including benzoxazine and epoxy resins (paragraph 0100) and teaches adding a triazole compound provides adhesive strength of the cured product even when exposed to high temperature (paragraph 0023).  The triazole compound is added in an amount of 0.05-5 parts by mass per 100 parts by mass of the curable resin in order to improve adhesive strength to metal (paragraph 0026).
Given that both Tietze and Sugioka are drawn to curable compositions for a semiconductor device comprising benzoxazine and epoxy and further given that Sugioka discloses adding a triazole compound in order to improve adhesive strength of the cured product to metal, it would have been obvious to one of ordinary skill in the art to add a triazole compound to the curable composition of Tietze.
With respect to claim 2, the catalyst of Tietze also reads on curing accelerator.
With respect to claim 3, Tietze discloses optional additives including fillers (paragraph 0046).
With respect to claims 4-6, Sugioka discloses that the triazole compound includes 1,2,4 triazoles such as ones with mercapto (-SH) groups such as 3-amino-5-mercapto-1,2,4-triazole (paragraph 0024).
With respect to claim 10, Tietze teaches that the compositions are prepared by mixing in a ball mill or ribbon blender (paragraph 0050), wherein these machines grind and powder the composition.  Tietze also discloses that the thermosetting resin composition is in the form of a molding powder or powder coating (paragraphs 0052-0053).

With respect to claim 12, Tietze teaches curing at temperature of greater than 150°C (paragraph 0051).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/



vn